Hr. Justice Harker delivered the opinion of the Court. This was an appeal from a decree entered upon the hearing of a suit in chancery to enjoin appellee, the divorced wife of appellant, from removing a frame structure from real estate belonging to appellant at the expiration of an estate for years, which was created by a decree for alimony in her favor. The structure was built to take the place of one which was destroyed by fire while appellee was occupying the premises under her estate for years. The court dissolved the temporary injunction which had been granted and dismissed the bill. The evidence clearly shows that there was no intention at the time the building was erected that it should become a part of the real estate. The old building was destroyed shortly after the commencement of appellee’s term of seven years. The evidence does not show that its destruction was clue to her negligence. The seven years term was the only provision made for her and the support of a sickly minor child in the decree for divorce which had been granted against her husband. dSTo income from the term of years could accrue to her without the erection of another building. She was able to rebuild only upon borrowing money with the pledge that it should be so constructed upon the old foundation as not to become a part of the realty, and that the person from whom she borrowed should, in the event of her inability to pay back the money, be permitted to remove the building. There is some conflict in the testimony as to the manner in which the structure rested upon the old foundation. We think the preponderance shows, however, that it was placed upon blocks resting upon the old walls in such manner as to allow its easy removal without any injury whatever to the walls. Taking this into consideration with the declared intention of the party erecting the building, we are clearly of the opinion that the decree of the Circuit Court should be sustained. Decree affirmed.